251 Ga. 593 (1983)
310 S.E.2d 232
SYBRON CORPORATION
v.
ANDERSON et al.
39788.
Supreme Court of Georgia.
Decided November 1, 1983.
Dye, Miller, Tucker & Everitt, A. Rowland Dye, Thomas W. Tucker, for appellant.
J. Richard Dunstan, G. Larry Bonner, Feldman, Rand & Ezor, Monroe J. Feldman, Samuel Olens, for appellees.
Winburn, Lewis & Barrow, Gene Mac Winburn, amicus curiae.
PER CURIAM.
After plenary consideration of this matter, we find that the opinion of the Court of Appeals and the judgment rendered thereon, Anderson v. Sybron Corp., 165 Ga. App. 566 (299 SE2d 160) (1983), are correct and should be affirmed.
Judgment affirmed. All the Justices concur, except Marshall, P. J., who dissents.